RESOLUCIÓN
La Ley Núm. 282 de 21 de agosto de 1999, conocida como la Ley de Asuntos No Contenciosos ante Notario, 4 L.RR.A. see. 2155 et seq., asignó a los notarios competencia en ciertos asuntos no contenciosos que con anterioridad a la aprobación de dicha ley eran de la competencia exclu-siva del Tribunal de Primera Instancia. La competencia sobre estos asuntos no contenciosos será ejercida por los notarios de forma concurrente con los tribunales. Esta ley entró en vigor el 1ro de enero de 2000.
La implantación de esta ley conlleva la preparación de una reglamentación que sirva como guía a los notarios en el desempeño de las nuevas funciones y proteja los intere-ses de la ciudadanía, que disponga las normas aplicables a los notarios, al Registro General de Competencias Notaria-les y, también, sobre el funcionamiento de la Oficina de Inspección de Notarías. Además, conlleva que el Departa-mento de Justicia prepare un reglamento para regular la participación del Ministerio Público en estos procedimien-tos ante notario.
La ley tiene un impacto directo sobre la Oficina de Ins-pección de Notarías, ya que al atribuir a los notarios fun-ciones adjudicativas que estaban reservadas a los jueces, obliga a un replanteamiento de las funciones de los Inspec-tores de Protocolos y el alcance de su examen en esta nueva competencia notarial.
Otro aspecto importante del impacto de esta ley es la creación del Registro General de Competencias Notariales —adscrito a la Oficina de Inspección de Notarías— para *350dar publicidad al comienzo, conclusión o cese de un proce-dimiento no contencioso ante notario.
Para establecer este Registro se hace necesario contar con el personal, las facilidades físicas, el equipo y la pro-gramación que facilite implantar los procedimientos más modernos, rápidos, eficaces y seguros. Ello presupone una conceptualización y planificación cuidadosa, y una eroga-ción de fondos adicionales que la Rama Judicial no posee en estos momentos.
Por lo antes expresado, considerando la importancia que reviste este asunto, así como las posibles consecuen-cias legales y éticas de la práctica de la nueva competencia notarial, sin contar con los reglamentos y el registro, se instruye a los notarios, bajo apercibimiento de sanciones disciplinarias, que deben actuar con prudencia y abste-nerse de comenzar procedimiento alguno bajo la Ley Núm. 282, supra, hasta que este Tribunal y el Departamento de Justicia hayan aprobado sus respectivas reglamentaciones y se haya creado el Registro General de Competencias Notariales.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo